ATTORNEY GRIEVANCE COMMISSION                                                              *      IN THE
OF MARYLAND
                                                                                           *      COURT OF APPEALS

                                                                                           *      OF MARYLAND
v.
                                                                                           *      Misc. Docket AG No. 4
                                                                                                  September Term, 2021
NEMA SAYADIAN                                                                              *
                                                                                                  (No. 485176V, Circuit Court
                                                                                           *      for Montgomery County)
                                                                                   ORDER


                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Nema Sayadian, to suspend the Respondent from the practice

of law in Maryland for 60 days, stayed in favor of two years of probation with terms, for

violation of Rules 19-301.8(a), 19-307.3(a), 19-308.1(b), and 19-308.4(a) and (d) of the

Maryland Rules of Professional Conduct, it is this 10th day of May, 2022


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Nema

Sayadian, be suspended for 60 days from the practice of law in the State of Maryland; and it

is further


                       ORDERED, that, the suspension be, and hereby is, STAYED in favor of two years of

probation with the terms contained in the Probation Agreement.




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                       /s/ Matthew J. Fader
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.

                                                                                            Chief Judge
                       2022-05-10 08:19-04:00




Suzanne C. Johnson, Clerk